Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on August 4, 2021.
Claims 4-19 have been added.
Claim1-3 have been canceled.
Claims 4-19 are currently pending and have been examined. 

Claim Objections
Claim 5 is objected to for failing to end with a period (.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 15 of U.S. Patent No. 11,151,516. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same patentable subject matter of “an identity resolution system aggregating…said aggregated meta-identity (or meta-identity node in Pat. 11,151,516) representing a single underlying entity at an established likelihood, and said aggregated meta-identity containing a unified meta-profile comprising at least one of: a combined profile information, a combined intra-related identity relationships, or a combined inter-related identity relationships of the aggregated meta-identity's component intra-related identities; wherein at least one of the plurality of intra-related identities is not registered with the identity resolution system”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Paseman (US 2005/0216550)discloses the various identities of the user are supplied to the system by the user for Paseman to aggregate, thus, Paseman does not disclose “wherein at least one of the plurality of intra-related identities is not registered with the identity resolution system.”  
Wheeler (US 2001/0054153) discloses an established likelihood and does not disclose the limitation of “wherein at least one of the plurality of intra-related identities is not registered with the identity resolution system.”  

The most relevant NPL:
S. Saklikar and S. Saha, "A Social Query Framework," 2007 2nd International Conference on Communication Systems Software and Middleware, Bangalore, India, 2007, pp. 1-11, doi: 10.1109/COMSWA.2007.382412. See page 7:
1) Social Identity Federation function
Identity Federation [8] allows the assertion of a user's credentials from one domain to another, to give the user a Single Sign On (SSO) experience whilst moving from one domain to another. The Social Query protocol builds on this concept and defines the Social Identity Federation Function which enables the assertion exchange across different social networks, each with different domain affiliations. The <identityCredentials> parameter, would include the appropriate credentials in the form of assertions. These assertions can be verified at each user node, to ensure that only authorized users can propagate such queries/replies. There are two mechanisms for using Identity Federation technologies.
When the source and the target social network domains are in the same Circle of Trust (i.e. have trust/business-based relationships with each other) then they can verify and accept each others' assertions to allow users to propagate social query protocol messages in between their networks. Such a scenario is depicted in Fig. 8.
It is also possible, that the involved social network domains are not in the same Circle of Trust. Herein, one user within one social network domain, who has another identity with the other social network domain can serve as the connecting link for propagating queries. As shown in Fig. 9, this is similar to a social identity loopback kind of functionality for this particular user, who propagates the query locally to another identity of hers, associated with another social network domain and then uses that other identity in that other social network to appropriately propagate the message. It is necessary that the user, support these actions with the appropriate credentials to prove rightful receipt of message at one identity and the right to send the message from another identity. Thus, this user with two identities in two different social domains, serves as a social link for propagating the queries/replies.
S. Foll, J. Pontow, D. Linner and I. Radusch, "Classifying Multimedia Resources Using Social Relationships," Eighth IEEE International Symposium on Multimedia (ISM'06), San Diego, CA, USA, 2006, pp. 690-695, doi: 10.1109/ISM.2006.46. See page 3:
4.1 Personalization and Recommendation
PerRec is intended to determine and recommend resources most appropriate to users. The system is composed of a generic component that provides core functionality to enable personalization of contents and users based on user activities. These activities serve as a data source for the determination of interests. Interests are obtained by using two different approaches, a content-based approach and an approach based on collaborative filtering. The content-based approach is derived from the idea of recommending content that is similar to the contents a user liked in the past. The collaborative filtering approach tries to find patterns in the user's behavior to cluster users and make recommendations within these clusters of people.
Based on unique identifiers of items and statistical comparisons among the histories of the users, items that have received a positive feedback by one user are recommended to a group of users with similar histories. Later on, we point out features that make use of both of the functionalities described above.
None of the cited references disclose “wherein at least one of the plurality of intra-related identities is not registered with the identity resolution system.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629